J-A30032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISAAC NOEL TAYLOR                          :
                                               :
                       Appellant               :   No. 42 MDA 2019

        Appeal from the Judgment of Sentence Entered December 3, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0002718-2016

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISAAC N. TAYLOR                            :
                                               :
                       Appellant               :   No. 65 MDA 2019

        Appeal from the Judgment of Sentence Entered December 3, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0002693-2016


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED JANUARY 14, 2020

        Appellant, Isaac Noel Taylor, appeals from the aggregate judgment of

sentence of 21 to 42 years of confinement, which was imposed after his jury

trial convictions for one count each of criminal attempt to commit murder,

aggravated assault (felony of the first degree), aggravated assault (felony of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30032-19



the second degree), simple assault (misdemeanor of the second degree),

simple assault (misdemeanor of the first degree), and recklessly endangering

another person and bench trial convictions for two counts of harassment –

subjects the other person to physical contact.1 We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts of this case. See Trial Court Opinion (“Trial Ct. Op.”), filed July 8, 2019,

at 4-11. Therefore, we have no reason to restate them at length here.

       For the convenience of the reader, we briefly note that Appellant’s

convictions stem from two separate incidents on September 19 and

October 20, 2016. The victim in both incidents was Appellant’s ex-girlfriend,

Faith Bronson (“Victim”). See id. at 4. In the first incident, Appellant beat

and shoved Victim, bruising her ribs and chin and spraining her foot. Id. at

6-7 (citing N.T., 9/18/2018, at 104-08). In the second incident, Appellant

beat, strangled, and stabbed Victim, resulting in Victim suffering a broken

nose, a broken orbital wall, a broken scapula, multiple broken ribs, shock,

significant blood loss, trauma to her eyes, two punctured and collapsed lungs,

a weakened pulse, and three stab wounds to her upper arm, back, and chest.

Id. at 8-9 (citing N.T., 9/18/2018, at 134-37, 146, 149, 195-97); see also

id. at 48 (citing N.T., 9/19/2018, at 112-13, 124-25, 147).



____________________________________________


118 Pa.C.S. § 901(a), 2702(a)(1), (4), 2701(a)(1)-(2), 2705, and 2709(a)(1),
respectively.



                                           -2-
J-A30032-19



       Prior to trial, on May 29, 2018, the Commonwealth filed a motion in

limine to introduce Appellant’s “prior bad acts” pursuant to Pa.R.Crim.P.

404(b),2 but, on August 28, 2018, the Commonwealth filed a motion to

withdraw this motion in limine. On September 4, 2018, the trial court entered

an order granting the Commonwealth’s motion to withdraw its motion in

limine.

       Appellant’s trial lasted three days. In his opening statement, Appellant’s

counsel told the jury that the issue in this case was not whether Victim’s

injuries were life-threatening but whether the injuries were self-inflicted. See

N.T., 9/17/2018, at 57.




____________________________________________


2      (b) Crimes, Wrongs or Other Acts.

          (1) Prohibited Uses. Evidence of a crime, wrong, or other
          act is not admissible to prove a person’s character in order
          to show that on a particular occasion the person acted in
          accordance with the character.

          (2) Permitted Uses. This evidence may be admissible for
          another purpose, such as proving motive, opportunity,
          intent, preparation, plan, knowledge, identity, absence of
          mistake, or lack of accident. In a criminal case this evidence
          is admissible only if the probative value of the evidence
          outweighs its potential for unfair prejudice.

          (3) Notice in a Criminal Case.      In a criminal case the
          prosecutor must provide reasonable notice in advance of
          trial, or during trial if the court excuses pretrial notice on
          good cause shown, of the general nature of any such
          evidence the prosecutor intends to introduce at trial.

Pa.R.E. 404(b).

                                           -3-
J-A30032-19



       The Commonwealth presented the testimony of Officer Kevin Davis, who

responded to the September 2016 incident, testified at trial --

       that while working, he was dispatched to Regional Hospital “to
       meet with a Victim of an assault.” N.T., 9/19/2018, [at] 44. He
       noted that immediately upon entering her hospital room, he
       “noticed she had a bruise on her chin.” Id. [Victim] then showed
       him her right foot, which was swollen, and complained of pain in
       her rib area. Id. Officer Davis observed that Victim was crying,
       upset and in pain. Id. Upon interviewing her, the officer learned
       that the incident was domestic, and [Victim] indicated that “her
       live-in boyfriend, Isaac Taylor, assaulted her” because “[h]e
       thought she was cheating on him.” Id. at 45. . . . He explained
       that he attempted to locate Appellant at his home on New Street
       in Scranton to no avail then spoke to him briefly on the phone.
       Id. at 48. Appellant told the officer that he was out of town with
       his mother and hung up on him. Id. Officer Davis obtained a
       warrant at that point, having advised [Victim] to obtain a
       [protection from abuse order] against Appellant. Id. at 48, 50.

Id. at 51-52 (some formatting).       Photographs of Victim’s injuries were

“introduced through Officer Davis[.]” Id. at 52 (citing N.T., 9/19/2018, at 46-

47).

       Detective Joseph Castellano, a crime scene investigator for the Scranton

Police Department, testified that he collected a sweatshirt with a bloodstain

from the crime scene. N.T., 9/19/2018, at 74. “DNA Analyst Zachary Tanczos

confirmed the presence of a mixture of DNA from [Victim] and [Appellant] in

a bloodstain on the sleeve of the sweatshirt[.]” Trial Ct. Op., filed July 8,

2019, at 9 (citing N.T., 9/18/2018, at 91-92).

       The Commonwealth further presented the expert medical testimony of

Dr. Ryan Rambaran, a general surgeon working in the Trauma Department at

Geisinger Community Medical Center in Scranton, who cared for Victim’s


                                     -4-
J-A30032-19



injuries after the October incident. Dr. Rambaran described Victim’s injuries

from the October assault as “life-threatening[.]” N.T., 9/19/2018, at 97. The

Commonwealth then asked him whether he had an opinion as to whether

Victim’s injuries were self-inflicted. See Trial Ct. Op., filed July 8, 2019, at

27-28 (citing N.T., 9/19/2018, at 97).       Before the witness could reply,

Appellant immediately objected and asked for a mistrial, stating that this

question was beyond the scope of the doctor’s written expert report and he

was consequently deprived of the opportunity to obtain an expert to rebut

such an opinion. The trial court denied the motion for mistrial, because (1) the

jury had already been instructed that questions were not evidence and (2) the

expert had not rendered an opinion in response to the Commonwealth’s

question. See N.T., 9/19/2018, at 98-99. However, the trial court granted

Appellant’s objection, had the jury removed from the courtroom, and informed

Dr. Rambaran that he should not answer the Commonwealth’s question or

otherwise address whether Victim’s injuries were self-inflicted and must

confine his testimony to his initial and supplemental reports as written. Id.

at 101-105. When the jury returned to the courtroom, the trial court gave

the following instruction:

      Ladies and gentlemen of the jury, there was an objection that was
      made by [Appellant’s counsel] as to the last question and
      I sustained that last [objection]. That question will be stricken
      from the record and you are not to consider that question as we
      go forward, either during this testimony or during your
      deliberations.

      As I told you in the beginning of this case, questions are just
      questions. They are not evidence, nor are they to [imply] that

                                     -5-
J-A30032-19


      there is evidence of [what is asked]. So, I am giving you this
      cautionary instruction. As I told you before, questions are not
      evidence. Arguments of counsel are not evidence.

Id. at 107-08.

      When Dr. Rambaran’s testimony resumed, “he detailed that [Victim]

presented with a weakened pulse and in shock due to significant blood loss.”

Trial Ct. Op., filed July 8, 2019, at 48 (citing N.T., 9/19/2018, at 112-13).

The doctor stated that Victim sustained two collapsed lungs: “the right-side

lung collapse occurred as a direct result of the stab wound to her chest and

. . . the left-side lung collapse resulted from a severely broken rib.” Id. (citing

N.T., 9/19/2018, at 128-29).        “He also indicated that [Victim] sustained

multiple forceful blows to the face, back, chest and head.” Id. (citing N.T.,

9/19/2018, at 147).

      Dr. Ryan Rambaran also testified as to his review of [Victim]’s
      medical records relative to her hospital visit September 19, 2016.
      He detailed the injuries she sustained, which were numerous, and
      he opined that they were consistent with her version of events as
      to what occurred September 18, 2016.

Id. at 52 (citing N.T., 9/19/2018, at 150-53).

      On    direct   examination,     the    Commonwealth      asked    Detective

Edward McIntyre of the Scranton Police Department to “describe efforts made

to locate” Appellant. N.T., 9/19/2018, at 174. As part of his answer, Detective

McIntyre mentioned that Appellant had been “involved in incidents of this

nature in the past[.]” Id. Appellant again promptly objected and moved for

a mistrial on the basis that the Commonwealth was impermissibly introducing




                                       -6-
J-A30032-19



evidence of prior bad acts without notice to the defense in violation of Pa.R.E.

404(b); the trial court denied Appellant’s motion. Id. at 174-77.

      The Commonwealth later asked Detective McIntyre whether he

“recall[ed Victim] appearing at a preliminary hearing and testifying?” Id. at

191. The detective answered affirmatively. Id. His testimony continued:

      Q.   So, did you learn something in a preliminary hearing that
      caused you to do some additional investigation?

      A.    Yes. She testified at the preliminary hearing that she had
      text messages on her phone. The day prior to the assault, she
      reported in the preliminary hearing that her and [Appellant] were
      together, and she was worried about his well-being. She texted
      her mother that she couldn’t leave him alone because she was
      worried he may injur[e] himself. . . . [L]ater that day, when the
      preliminary hearing was over, I requested her to make an
      appointment to come to police headquarters and bring her phone.
      And I had the crime scene detective photograph those text
      messages. . . .

      [Q. Y]ou had an opportunity to review those text messages?

      A.    Yes, sir.

      Q.     Was that consistent or inconsistent with what she told the
      District Magistrate, at the time?

      A.    It was consistent.

      [APPELLANT’S COUNSEL]:       Objection.    He’s not here to judge
      the testimony of a witness –

      THE COURT:         Well, he asked if it was consistent           or
      inconsistent, so I’m going to overrule your objection.

      MR. MCINTYRE:     They would appear consistent to me, sir.

Id. at 191-93; see also Trial Ct. Op., filed July 8, 2019, at 32-33.

      During closing argument, the Commonwealth discussed inconsistencies

between Victim’s and Appellant’s respective versions of events.          At the


                                     -7-
J-A30032-19



conclusion of the Commonwealth’s closing, Appellant requested a mistrial for

a third time, which the trial court denied.

       During the final jury charge, the trial court instructed it, inter alia, “that

arguments of counsel are not evidence and that no adverse inference should

be drawn from Appellant’s refusal to testify.” Trial Ct. Op., filed July 8, 2019,

at 23 (citing N.T., 9/20/2019, at 122, 146-47).

       On September 20, 2018, Appellant was convicted of the aforementioned

charges. On December 3, 2018, Appellant was sentenced to 20 to 40 years

of confinement for criminal attempt to commit murder and a consecutive one

to two years of confinement for simple assault graded as a misdemeanor of

the second degree, with no further penalty on the remaining counts, for an

aggregate judgment of sentence of 21 to 42 years of confinement.                 On

December 31, 2018, Appellant filed this timely direct appeal.3

       Appellant presents the following issues for our review:

       1.    Whether the trial court abused its discretion in failing to
       issue a mistrial and/or proper instruction after the
       Commonwealth, during closing argument, improperly made
       comment on Appellant’s “testimony” thereby drawing attention to
       his choice not to testify which was improper and ultimately
       violated his rights under both the United States Constitution and
       the Pennsylvania Constitution?

       2.    Whether the trial court abused its discretion in failing to
       grant a mistrial and/or proper instruction after the Commonwealth
       intentionally elicited testimony regarding Appellant’s past criminal

____________________________________________


3Appellant filed his statement of errors complained of on appeal on May 13,
2019. The trial court entered its opinion on July 8, 2019.


                                           -8-
J-A30032-19


       history and that he had a propensity to commit such crimes which
       caused prejudice and denied him a fair trial?

       3.    Whether the trial court abused its discretion in failing to
       grant a mistrial after the prosecution asked its medical expert an
       improper question which resulted in the trial court directing a
       remedy which prejudiced the Appellant since the remedy
       prohibited or limited his ability to carry on his defense strategy
       and theory?

       4.    Whether the trial court abused its discretion in overruling
       Appellant’s objection to Detective McIntyre opinion regarding the
       veracity of Victim’s prior testimony which amounted to
       impermissible bolstering and otherwise violated Pa.R.E. 701[4]?

Appellant’s Brief at 3 (suggested answers omitted).

       Appellant first contends that the trial court abused its discretion by

failing to issue a mistrial “after the Commonwealth, during closing argument,

improperly made comment on Appellant’s ‘testimony’ thereby drawing

attention to his choice not to testify which was improper and ultimately

violated his rights under both the United States Constitution and the

Pennsylvania Constitution[.]”        Appellant’s Brief at 11.   In the alternative,




____________________________________________


4      If a witness is not testifying as an expert, testimony in the form
       of an opinion is limited to one that is:

          (a) rationally based on the witness’s perception;

          (b) helpful to clearly understanding the witness’s testimony
          or to determining a fact in issue; and

          (c) not based on scientific, technical, or other specialized
          knowledge within the scope of Rule 702.

Pa.R.E. 701.

                                           -9-
J-A30032-19


Appellant argues that the trial court should have issued a “proper instruction”

after the Commonwealth’s comment during closing argument. Id.

      “We review the trial court’s decision to deny a mistrial for an abuse of

discretion.”    Commonwealth v. Bedford, 50 A.3d 707, 712 (Pa. Super.

2012) (en banc).

      After a thorough review of the record, the briefs of the parties, the

applicable     law,   and    the   well-reasoned   opinion   of   the   Honorable

Andrew J. Jarbola III, we conclude Appellant’s first appellate claim merits no

relief. We agree with the trial court that “no unequivocal call of attention to

Appellant’s decision not to testify at trial occurred in violation of his Fifth

Amendment right.”           Trial Ct. Op., filed July 8, 2019, at 24 (citing

Commonwealth v. Randall, 758 A.2d 669, 681 (Pa. Super. 2000)

(prosecution’s comments “are improper only if they unequivocally call

attention to the defendant’s failure to testify”).     Additionally, contrary to

Appellant’s contention, the trial court issued a “proper instruction” during the

final jury charge directing the jury that “no adverse inference should be drawn

from Appellant’s refusal to testify.” Id. at 23 (citation omitted). “It is well

settled that the jury is presumed to follow the trial court’s instructions.”

Commonwealth v. Cash, 137 A.3d 1262, 1280 (Pa. 2016).

      Next, Appellant urges this Court to conclude that “the trial court abused

its discretion in failing to grant a mistrial and/or proper instruction after the

Commonwealth intentionally elicited testimony regarding Appellant’s past


                                       - 10 -
J-A30032-19


criminal history and that he had a propensity to commit such crimes which

caused prejudice and denied him a fair trial[.]” Appellant’s Brief at 17.

      Our standards of review for a trial court’s decision to deny a mistrial

remains an abuse of discretion. Bedford, 50 A.3d at 712. “[O]ur standard

of review when considering the denial of jury instructions is one of deference

— an appellate court will reverse a court’s decision only when it abused its

discretion or committed an error of law.” Commonwealth v. Baker, 24 A.3d

1006, 1022 (Pa. Super. 2011) (citation omitted).

      “Not all references which may indicate prior criminal activity require

reversal. Mere passing references to criminal activity will not require reversal

unless the record indicates that prejudice resulted from the reference.”

Commonwealth v. Montalvo, 986 A.2d 84, 97 (Pa. 2009) (citation omitted).

      When the statement at issue relates to a reference to past criminal
      behavior, the nature of the reference and whether the remark was
      intentionally elicited by the Commonwealth are considerations
      relevant to the determination of whether a mistrial is required. A
      singular, passing reference to prior criminal activity is usually not
      sufficient to show that the trial court abused its discretion in
      denying the defendant’s motion for a mistrial. Commonwealth
      v. Allen, 448 Pa. 177, 181, 292 A.2d 373, 375 (1972).

Commonwealth v. Parker, 957 A.2d 311, 319 (Pa. Super. 2008) (internal

brackets and quotation marks and some internal citations omitted).

      Again, after a thorough review of the record, the briefs of the parties,

the applicable law, and the well-reasoned opinion of Judge Jarbola, we

conclude Appellant’s second appellate issue merits no relief. The trial court

opinion comprehensively discusses and properly disposes of that question:


                                     - 11 -
J-A30032-19


      Detective McIntyre’s reference to prior criminal activity on
      [Appellant]’s part was not only brief but also ambiguous and
      unintentionally elicited by the prosecutor.        In fact, the
      Commonwealth’s withdrawal of its Pa.R.E. 404(b) motion bolsters
      the conclusion that the offending testimony in this case was
      inadvertently elicited. Thus, the [trial c]ourt submits that it
      properly denied [Appellant]’s motion for mistrial on the instant
      grounds.

Trial Ct. Op., filed July 8, 2019, at 27.

      For his third appellate challenge, Appellant maintains that –

      the trial court abused its discretion in failing to grant a mistrial
      after the prosecution asked its medical expert an improper
      question which resulted in the trial court directing a remedy which
      prejudiced the Appellant since the remedy prohibited or limited
      his ability to carry on his defense strategy and theory . . . that
      Victim’s wounds were self-inflicted.

Appellant’s Brief at 27-28.

      Our standard of review for the trial court’s decision to deny a mistrial

remains an abuse of discretion. Bedford, 50 A.3d at 712. Additionally, “[a]

mistrial is inappropriate where cautionary instructions are sufficient to

overcome any potential prejudice.” Id. at 713.

      In the current action, the trial court told the jurors that the

Commonwealth’s question to Dr. Rambaran about whether Victim’s injuries

were self-inflicted was stricken from the record and cautioned them that the

questions and arguments of counsel were not evidence. N.T., 9/19/2019, at

107-08. The trial court reiterated the instruction “that arguments of counsel

are not evidence” during its final jury charge. Trial Ct. Op., filed July 8, 2019,

at 23 (citing N.T., 9/20/2019, at 122). These cautionary instructions were

sufficient to overcome any potential prejudice, Bedford, 50 A.3d at 713, and,


                                      - 12 -
J-A30032-19



again, “[i]t is well settled that the jury is presumed to follow the trial court’s

instructions.” Cash, 137 A.3d at 1280. Accordingly, the trial court did not

abuse its discretion by denying Appellant’s request for a mistrial. Bedford,

50 A.3d at 712.5

       Finally, Appellant insists that “the trial court abused its discretion in

overruling Appellant’s objection to Detective McIntyre’s opinion regarding the

veracity of Victim’s prior testimony which amounted to impermissible

bolstering[6] and otherwise violated Pa.R.E. 701[.]” Appellant’s Brief at 34.

Appellant continues that “the trial court authorized the Commonwealth’s

witness to give an opinion regarding Victim’s credibility which was both

irrelevant and prejudicial” after it overruled Appellant’s objection to the

Commonwealth’s question as to “whether Victim’s testimony was consistent

with text messages[.]” Id. at 36-37 (citing N.T., 9/19/2018, at 191-93).

       The admissibility of evidence is a matter within the sound
       discretion of the trial court and will be reversed only where there
       is a clear abuse of discretion. . . . Evidence is admissible if it is
       relevant—that is, if it tends to establish a material fact, makes a
       fact at issue more or less probable, or supports a reasonable
       inference supporting a material fact—and its probative value
       outweighs the likelihood of unfair prejudice.
____________________________________________


5 Moreover, even without Dr. Rambaran’s opinion as to whether Victim’s
injuries were self-inflicted, the jury could still conclude from other properly
admitted evidence that her injuries were not self-inflicted, as we discuss in
more detail below.
6 “Bolstering” occurs when the Commonwealth “places the government’s
prestige behind a witness through personal assurances as to the witness’s
truthfulness, and when it suggests that information not before the jury
supports the witness’s testimony.” Commonwealth v. Reid, 99 A.3d 427,
447–48 (Pa. 2014).

                                          - 13 -
J-A30032-19



Commonwealth v. Clemons, 200 A.3d 441, 474 (Pa. 2019) (citations

omitted). “In addition, the trier of fact, while passing upon the credibility of

witnesses and the weight of the evidence, is free to believe all, part, or none

of the evidence.” Id. at 462 (citation and internal quotation marks omitted).

      The trial court concluded that Detective McIntyre’s statement was not

bolstering, because he was merely explaining the course of his investigation.

Trial Ct. Op., filed July 8, 2019, at 32-34. In doing so, the trial court relies

upon Commonwealth v. Kane, 10 A.3d 327 (Pa. Super. 2010), and

Commonwealth v. Lam, 684 A.2d 153 (Pa. Super. 1996).

      In Kane, 10 A.3d at 333, the Commonwealth asked a testifying

detective whether he had “any reason to doubt any of the information” that

another Commonwealth witness “gave [him.]”          This Court found that this

question did not constitute an improper bolstering of the credibility of another

witness, because it “did not concern” that witness’s “credibility per se; rather,

it related to [the detective]’s investigation of this matter and whether,

at the point at which he interviewed [the witness], he had other information

or other leads which gave him reason to further investigate.”’       Id. at 334

(emphasis added).

      In Lam, 684 A.2d at 162, the appellant argued that testimony by a state

trooper improperly bolstered the credibility of another Commonwealth witness

when the trooper expressed his belief in the witness’s veracity at the time of

an investigatory interview. This Court held that the trooper’s testimony “did

not create undue prejudice depriving [the a]ppellant of a fair trial[,]” because

                                     - 14 -
J-A30032-19



the trooper’s remark was part of “a proper explanation of investigative

procedures” and did not include any comment on the truthfulness of the

other witness’s testimony at trial. Id. (emphasis added).

      In the current appeal, Detective McIntyre did not remark on Victim’s

credibility per se but, instead, was explaining the steps taken during his

investigation:   the consistency between Victim’s testimony during the

preliminary hearing – not at trial – and the content of her text messages

explained why the detective took no further action; if they had been

inconsistent, the detective may have needed to pursue further investigation.

As the detective’s statement related to his investigation of this matter and

explained his investigative procedures, his assertion did not constitute

improper bolstering. Kane, 10 A.3d at 334; Lam, 684 A.2d at 162.

      Assuming Appellant’s objection should have been sustained on the basis

that the detective’s comment on consistency qualified as improper bolstering,

such an error would be harmless.

      The harmless error doctrine, as adopted in Pennsylvania, reflects
      the reality that the accused is entitled to a fair trial, not a perfect
      trial. See Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155
      (1978). The proper analysis to be undertaken was thoroughly
      explained in Story:

         This Court has stated that an error may be harmless where
         the properly admitted evidence of guilt is so overwhelming
         and the prejudicial effect of the error is so insignificant by
         comparison that it is clear beyond a reasonable doubt that
         the error could not have contributed to the verdict. Under
         this approach, a reviewing court first determines whether
         the untainted evidence, considered independently of the
         tainted   evidence,     overwhelmingly      establishes    the


                                      - 15 -
J-A30032-19


         defendant’s guilt. If “honest, fair minded jurors might very
         well have brought in not guilty verdicts,” an error cannot be
         harmless on the basis of overwhelming evidence. Once the
         court determines that the evidence of guilt is overwhelming,
         it then decides if the error was so insignificant by
         comparison that it could not have contributed to the verdict.

         We have cautioned that:

            “a conclusion that the properly admitted evidence is
            ‘so overwhelming’ and the prejudicial effect of the....
            error is ‘so insignificant’ by comparison, that it is clear
            beyond a reasonable doubt that the error is harmless,
            is not to be arrived at lightly.”

         Accordingly, we have been reluctant to find an error
         harmless on the basis of overwhelming evidence.

      Id. at 412–413, 383 A.2d at 166 [footnote omitted; citations
      omitted].

Commonwealth v. Rasheed, 640 A.2d 896, 898 (Pa. 1994).

      The content of the text messages was in no way whatsoever necessary

for the Commonwealth to establish the elements of all of the charges related

to the incident of September 18, 2016.         Assuming arguendo that, without

Detective McIntyre’s comment on the consistency of the text messages with

Victim’s testimony at the preliminary hearing, the jury would not have

believed any of Victim’s testimony at trial, the evidence was still sufficient to

convict Appellant of those crimes.

      Victim “suffered several injuries at Appellant’s hand” during the

September assault. Trial Ct. Op., filed July 8, 2019, at 52. Officer Davis’s

testimony established the “bruise on her chin[,]” her swollen right foot, and

pain in her rib area. Id. at 51 (citing N.T., 9/19/2018, at 44). From his own


                                      - 16 -
J-A30032-19


observations, he could see that she was crying, upset, and in pain. Id. (citing

N.T., 9/19/2018, at 44). Dr. Rambaran confirmed Victim’s numerous injuries

and that, in his medical opinion, they were consistent with her rendition of

events on September 18, 2016. Id. at 52 (citing N.T., 9/19/2018, at 151-

53). The jury also saw photographs of Victim’s injuries taken by Officer Davis.

Id. (citing N.T., 9/19/2018, at 46-47).        “In fact, she required medical

assistance as a result of them and was observed to appear in pain. As such,

there is no doubt that [Victim] suffered bodily injury to her chin, her foot, and

her rib area.” Id. at 52.

      Officer Davis testified that Victim identified Appellant as her assailant.

Id. at 51 (citing N.T., 9/19/2018, at 45).     However, again, assuming, for

argument’s sake, that the jury was incredulous of any statements by Victim,

Appellant’s subsequent actions could have caused the jury to assume that he

was the perpetrator of the assault. As Officer Davis described, Appellant had

fled his home and would only speak to the officer briefly on the telephone,

confirming that he had left town then hanging up on the officer. Id. at 51-52

(citing N.T., 9/19/2018,at 48).

      Accordingly, from the testimony of Officer Davis and Dr. Rambaran and

the photographs of Victim’s injuries, the evidence was sufficient for the jury

to convict Appellant of simple assault and harassment for the September

incident.   Consequently, the properly admitted evidence of guilt for this

incident was so overwhelming that any allegedly prejudicial effect of Detective


                                     - 17 -
J-A30032-19


McIntyre’s comment on the consistency between Victim’s preliminary hearing

testimony and her text messages was so insignificant by comparison that it is

clear beyond a reasonable doubt that the detective’s remark could not have

contributed to these verdicts. See Rasheed, 640 A.2d at 898.

      The text messages themselves were only relevant to establish that

Appellant and Victim were together on October 20, 2016. This fact is only

germane to contradict Appellant’s theory that Victim’s injuries were self-

inflicted.   See N.T., 9/17/2018, at 57.     Nevertheless, even without the

messages or Victim’s testimony, the jury still would have concluded from

Dr. Rambaran’s testimony that Victim’s injuries were not self-inflicted.

Dr. Rambaran testified that Victim suffered injuries on her face and chest, as

well as on her back; the jury could have logically inferred that it would be

impossible for a person to inflict injuries on herself from both the front and

the back. Trial Ct. Op., filed July 8, 2019, at 48 (citing N.T., 9/19/2018, at

128-29, 147).      Furthermore, given Dr. Rambaran’s testimony about the

severity of Victim’s injuries, including shock, significant blood loss, a

weakened pulse, and two punctured and collapsed lungs, the jury could have

reasonably found that an individual with any of those injuries would have

lacked the strength to continue to harm herself. Id. (citing N.T., 9/19/2018,

at 112-13, 128-29). Ergo, the jury would have rejected Appellant’s theory of

self-inflicted   injuries from Dr. Rambaran’s untainted evidence       alone,




                                    - 18 -
J-A30032-19


considered independently of the allegedly tainted evidence of the text

messages and Victim’s testimony. See Rasheed, 640 A.2d at 898.

      Moreover, Detective Castellano’s and Tanczos’s testimony, when

considered in combination, confirmed that Appellant’s DNA had been found on

a sweatshirt at the crime scene. N.T., 9/18/2018, at 91-92; N.T., 9/19/2018,

at 74.   The presence of Victim’s DNA in a bloodstain on the same shirt

established that Appellant was present when Victim was injured.         Having

concluded from Dr. Rambaran’s testimony that Victim’s injuries were not self-

inflicted, combined with the evidence of Appellant’s presence at the crime

scene and at a time when Victim was bleeding, the jury would have logically

inferred that Appellant was the perpetrator of the October incident. Thus,

assuming for the sake of argument that Detective McIntyre’s comment on the

consistency between Victim’s preliminary hearing testimony and the text

messages were improper bolstering, any effect said bolstering had on Victim’s

credibility in the eyes of the jury was ultimately harmless.     The properly

admitted evidence from Detective Castellano, Dr. Rambaran, and Tanczos

overwhelmingly established Appellant’s guilt of the October incident, any

prejudicial effect of that brief bolstering was insignificant by comparison and

could not have contributed to the verdict. See Rasheed, 640 A.2d at 898.

      Based on the foregoing, Appellant is not entitled to relief on any of his

challenges on appeal. Hence, we affirm the judgment of sentence.

      Judgment of sentence affirmed.


                                    - 19 -
J-A30032-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/14/2020




                          - 20 -